On Motion for Rehearing.
MORROW, P. J.
Exceptions were reserved to the charge and special charges were requested. One of these, charge No. 2, in substance would have told the jury that, if Walker took the property of the defendant and refused to return it, and that Walker was *1050struck by the appellant solely for the purpose of regaining his property, he should be acquitted. The defense of recovery of stolen property as set forth in the homicide statute, article 1222, Pen. Code, was not available to the appellant. He does not so contend. The dollar which he claims was in the possession of the injured party was not taken from the appellant by false pretext, bringing it within the principle of article 1413, Pen. Code, defining theft by false pretext. See Gordon v. State, 85 Tex. Cr. R. 641, 214 S. W. 980. Walker, the injured party, was not dealing the cards. It is claimed by the appellant and his witnesses that, while the witness Thurmond was dealing the cards in a game of “monte,” the appellant and Walker bet each other $1. Appellant bet on the “six” and Walker on the “queen.” The winner was to be determined by which of the cards (the “six” or the “queen”) would be first dealt from the cards remaining in the deck. The “queen” came first, but it was discovered and announced by Thurmond that the “six” was not in the deck. Thurmond declared that the “lay” was “foul,” and that there could be no winner under the circumstances. It is not claimed that Walker was responsible for the absence of the “six.”
The appellant’s version of the case is controverted by the state’s testimony, it presenting the theory that the appellant, having previously lost to Walker a considerable sum of money, and having also lost the dollar mentioned, struck Walker without provocation while he was sitting by the fireplace. The act of the appellant cannot be justified under articles 1224 and 1227 of the statute (Pen. Code) with reference to the right to protect property. This for the reason, among others, that the force used was apparently excessive. Where the facts bring into operation the statute mentioned, the law demands that other means be exhausted before resorting to violence ; and the law also demands that, if force is used, it should not be excessive. The matters discussed were not submitted to the jury. The special charge which the appellant requested was absolute in its terms, directing an acquittal if the appellant’s intent and purpose in striking the blow were to regain his money. Prom the facts, viewed from the appellant’s standpoint, no theory is presented which in a legal sense would have justified the acquittal of the accused. In any view of the testimony, he was guilty of some grade of assault.
In his charge submitting aggravated assault, the court embraced the following language: “If you believe from the evidence that Garland Walker, just prior to the alleged assault, took one dollar belonging to defendant, and upon defendant’s demanding and requesting of him the payment or return of such dollar that the said Garland Walker refused to restore the same, such act on the part of Garland Walker would constitute adequate cause.”
The jury acquitted the appellant of assault with intent to murder, and manifestly gave him the benefit of the paragraph of the instruction quoted above, which is quite favorable to the appellant. The evidence is sufficient to show that the blow was struck with a weapon which, in the manner used, was deadly. The wound inflicted was serious, as the skull of Walker was fractured.
The motion for rehearing is overruled.